DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0276593 to Perret et al. (hereinafter “Perret”) and further in view of US Pub. No. 2017/0024091 to Hosier (hereinafter “Hosier”).

As to Claim 1, Perret discloses a method for providing organizational information in an integrated graphical user interface, the method being implemented by at least one processor, the method comprising: 
receiving, by the at least one processor from a personal information manager, at least one request relating to the organizational information; 
compiling, by the at least one processor, data that is obtainable from the personal information manager, the data including event information for at least one event and corresponding participant information for at least one participant; 
parsing, by the at least one processor, the data to identify contact information for the at least one participant; 
identifying, by the at least one processor using the contact information, supplemental information for the at least one participant from at least one directory; 
generating, by the at least one processor, an organizational user interface based on the contact information and the supplemental information; and 
transmitting, by the at least one processor to the personal information manager, the organizational user interface in response to the at least one request (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).
	Hosier further discloses a profile viewing system.
	Figure 22 of Hosier discloses a profile view.  Paragraph [0141] of Hosier discloses The FIG. 22 profile, in the lowermost block, references “My private notes on this person.” Selecting this block takes the user to a screen depicting the user's private notes, if any, on Susan. The person may, in conventional fashion, add to, delete or modify their own personal, private notes about the person in the profile. Of course, the person, here Susan, is not privy to these private notes.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the profile viewing system as disclosed by Perret, with adding private notes as disclosed by Hosier.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Perret and Hosier are directed toward profile viewing systems and as such it would be obvious to use the techniques of one in the other.
		

As to Claim 2, Perret-Hosier discloses the method of claim 1, wherein the organizational user interface includes at least one from among a web application that is displayable via a browser interface and a plug-in application of the personal information manager (Paragraph [0045] of Perret discloses each virtual application 128 generates dynamic web content that can be served to a browser or other client program 142 associated with its user system 140).

As to Claim 3, Perret-Hosier discloses the method of claim 1, further comprising: receiving, by the at least one processor from a user via the organizational user interface, at least one private note corresponding to the at least one participant; associating, by the at least one processor, the at least one private note with the user; appending, by the at least one processor, the association as metadata into the at least one private note; and storing, by the at least one processor in a memory, the at least one private note (Paragraph [0141] of Hosier discloses the FIG. 22 profile, in the lowermost block, references “My private notes on this person.” Selecting this block takes the user to a screen depicting the user's private notes, if any, on Susan. The person may, in conventional fashion, add to, delete or modify their own personal, private notes about the person in the profile. Of course, the person, here Susan, is not privy to these private notes).

As to Claim 4, Perret-Hosier discloses the method of claim 3, wherein the stored at least one private note is only viewable by the user (Paragraph [0141] of Hosier discloses the FIG. 22 profile, in the lowermost block, references “My private notes on this person.” Selecting this block takes the user to a screen depicting the user's private notes, if any, on Susan. The person may, in conventional fashion, add to, delete or modify their own personal, private notes about the person in the profile. Of course, the person, here Susan, is not privy to these private notes).

As to Claim 5, Perret-Hosier discloses the method of claim 1, further comprising: receiving, by the at least one processor from a user via the organizational user interface, at least one public tag corresponding to the at least one participant; associating, by the at least one processor, the at least one public tag with the at least one participant; and updating, by the at least one processor for the at least one participant, the at least one directory with the association and the at least one public tag (Paragraph [0144] of Hosier discloses selection of the gear symbol takes the user, here John, to the edit profile screen for this profile).

As to Claim 6, Perret-Hosier discloses the method of claim 5, wherein the supplemental information corresponding to the at least one participant includes the at least one public tag (Paragraph [0144] of Hosier discloses selection of the gear symbol takes the user, here John, to the edit profile screen for this profile). 

As to Claim 7, Perret-Hosier discloses the method of claim 1, further comprising: compiling, by the at least one processor, participant data corresponding to the at least one participant, the participant data being obtainable from at least one from among an internal data source and a third-party data source; automatically generating, by the at least one processor using at least one model, at least one participant tag based on the compiled participant data; associating, by the at least one processor, the at least one participant tag with the at least one participant; and updating, by the at least one processor for the at least one participant, the at least one directory with the association and the at least one participant tag (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 8, Perret-Hosier discloses the method of claim 7, wherein the at least one model includes at least one from among a machine learning model, a mathematical model, a process model, and a data model (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 9, Perret-Hosier discloses the method of claim 1, wherein the personal information manager includes at least one from among an email client, a calendar client, a task management client, a contact client, a note-taking client, and a web browsing client (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 10, Perret-Hosier discloses the method of claim 1, wherein the at least one event is managed by the personal information manager, the at least one event including at least one from among a meeting item and a group email item (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 11, Perret discloses a computing device configured to implement an execution of a method for providing organizational information in an integrated graphical user interface, the computing device comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: receive, from a personal information manager, at least one request relating to the organizational information; compile data that is obtainable from the personal information manager, the data including event information for at least one event and corresponding participant information for at least one participant; parse the data to identify contact information for the at least one participant; identify, by using the contact information, supplemental information for the at least one participant from at least one directory; generate an organizational user interface based on the contact information and the supplemental information; and transmit, to the personal information manager, the organizational user interface in response to the at least one request (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 12, Perret-Hosier discloses the computing device of claim 11, wherein the organizational user interface includes at least one from among a web application that is displayable via a browser interface and a plug-in application of the personal information manager (Paragraph [0045] of Perret discloses each virtual application 128 generates dynamic web content that can be served to a browser or other client program 142 associated with its user system 140).

As to Claim 13, Perret-Hosier discloses the computing device of claim 11, wherein the processor is further configured to: receive, from a user via the organizational user interface, at least one private note corresponding to the at least one participant; associate the at least one private note with the user; append the association as metadata into the at least one private note; and store, in a memory, the at least one private note (Paragraph [0141] of Hosier discloses the FIG. 22 profile, in the lowermost block, references “My private notes on this person.” Selecting this block takes the user to a screen depicting the user's private notes, if any, on Susan. The person may, in conventional fashion, add to, delete or modify their own personal, private notes about the person in the profile. Of course, the person, here Susan, is not privy to these private notes).

As to Claim 14, Perret-Hosier discloses the computing device of claim 13, wherein the processor is further configured to cause the stored at least one private note to be viewable only by the user (Paragraph [0141] of Hosier discloses the FIG. 22 profile, in the lowermost block, references “My private notes on this person.” Selecting this block takes the user to a screen depicting the user's private notes, if any, on Susan. The person may, in conventional fashion, add to, delete or modify their own personal, private notes about the person in the profile. Of course, the person, here Susan, is not privy to these private notes).

As to Claim 15, Perret-Hosier discloses the computing device of claim 11, wherein the processor is further configured to: receive, from a user via the organizational user interface, at least one public tag corresponding to the at least one participant; associate the at least one public tag with the at least one participant; and update, for the at least one participant, the at least one directory with the association and the at least one public tag (Paragraph [0144] of Hosier discloses selection of the gear symbol takes the user, here John, to the edit profile screen for this profile).

As to Claim 16, Perret-Hosier discloses the computing device of claim 15, wherein the supplemental information corresponding to the at least one participant includes the at least one public tag (Paragraph [0144] of Hosier discloses selection of the gear symbol takes the user, here John, to the edit profile screen for this profile).

As to Claim 17, Perret-Hosier discloses the computing device of claim 11, wherein the processor is further configured to: compile participant data corresponding to the at least one participant, the participant data being obtainable from at least one from among an internal data source and a third-party data source; automatically generate, by using at least one model, at least one participant tag based on the compiled participant data; associate the at least one participant tag with the at least one participant; and update, for the at least one participant, the at least one directory with the association and the at least one participant tag (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 18, Perret-Hosier discloses the computing device of claim 17, wherein the at least one model includes at least one from among a machine learning model, a mathematical model, a process model, and a data model (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 19, Perret-Hosier discloses the computing device of claim 11, wherein the personal information manager includes at least one from among an email client, a calendar client, a task management client, a contact client, a note-taking client, and a web browsing client (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

As to Claim 20, Perret-Hosier discloses the computing device of claim 11, wherein the processor is further configured to manage the at least one event by using the personal information manager, the at least one event including at least one from among a meeting item and a group email item (Paragraph [0055] of Perret discloses the application platform 210 has access to one or more database systems 230 that store information (e.g., data and metadata) for a number of different organizations 250-1, 250-2 including user information, organization information, custom information, etc. Paragraph [0091] of Perret discloses when the event organizer 704 (BlackTab User) views the calendar event and selects user-attendee 706 (Mr. Eric Perret) by, for example, clicking on or hovering over an icon, the inline popup window 708 can be displayed to show supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret). In addition to his full name, supplemental information 710-720 about user-attendee 706 (Mr. Eric Perret) is also displayed in the inline popup window 708 including his job title 710, alternate contact information 712, his primary language 714, his timezone 716, his preferred web meeting provider 718, his normal working days and hours 720, and a link 722 that allows the event organizer 704 (BlackTab User) to view other supplemental information about user-attendee 706 (Mr. Eric Perret).  Figure 7 of Perret).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448